United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bolivia, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martha P. Brown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2412
Issued: July 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2008 appellant filed a timely appeal from the June 5, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her claim for an
employment-related injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury causally
related to her federal employment.
On appeal, appellant, through her attorney, contends that she has proven that she
sustained a work-related injury on December 28, 2005 which was aggravated by her employment
duties after her return to work. She contends that the medical reports of a Dr. Alan Tamadon and
Dr. Thomas E. Melin, a Board-certified neurosurgeon, support her claim.

FACTUAL HISTORY
In a prior claim, the Office accepted that appellant sustained a lumbar strain as a result of
a December 28, 2005 work injury and paid compensation benefits.1 On June 6, 2006 appellant,
then a 51-year-old rural route carrier, filed an occupational disease claim alleging that, after she
returned to work, following the December 28, 2005 employment injury, she cased mail for 4½
hours a day which caused back pain. She first realized her illness was caused or aggravated by
her employment on March 13, 2006. The employing establishment controverted the claim. It
noted that appellant’s work restrictions were accommodated and that she was not returned to her
route due to a history of accidents and injuries.
In an April 18, 2006 note, Dr. Tamadon advised that appellant received an epidural
injection. Another epidural steroid injection was administered by him on May 5, 2006.
Dr. Tamadon noted complete pain relief after the injection.
In a June 5, 2006 note, Dr. Melin found that appellant remained able to work light duty,
25 hours a week. He noted that appellant would undergo a lumbar hemilaminotomy on June 13,
2006, following which she would be disabled for work for approximately six to eight weeks.
By letter dated June 14, 2006, the Office requested that appellant submit further
information.
In a June 22, 2006 note, Dr. Melin noted that appellant had a lumbar disc herniation and
was in need of surgery. He found that she was unable to work.
By decision dated July 17, 2006, the Office denied appellant’s claim, finding that the
medical evidence was not sufficient to establish that her back condition resulted from the
implicated employment factors.
By form received on August 1, 2006, appellant requested an oral hearing.
In an August 23, 2006 medical report, Dr. Melin indicated that appellant was status post
right L5-S1 hemilaminotomy and microdiscectomy at L5-S1 with recurrent complaints of pain.
He recommended scheduling a magnetic resonance imaging (MRI) scan. In a September 13,
2006 report, Dr. Melin reviewed the MRI scan and noted postoperative changes at the L5-S1
level.
At the hearing held on April 10, 2007, appellant testified that she worked for the
employing establishment for about eight years. On December 28, 2005 while lifting a bucket of
mail, she felt something pull in her lower back. Appellant noted that, prior to this, she had no
back problems. After the injury, she initially continued to work but did as little lifting as
possible, she stopped work for a period of time and then returned to light duty for four hours a
day. Appellant’s duties included emptying trash cans, light housekeeping and casing mail. She
noted that her back condition became worse and she had surgery in July 2006. Following lumbar
fusion in February 2007, appellant’s knees hurt and she wore a brace. She related her back pain
1

Office File No. xxxxxx287

2

to the December 28, 2005 injury and to her work thereafter, specifically, “standing and putting
up the mail.”
On April 24, 2007 Dr. Tamadon responded to questions from appellant’s attorney. In
response to the question, “Did the job incident which [appellant] related to you that occurred on
December 28, 2006 [sic] or the prolonged standing that occurred when she was initially released
to light duty, or both, cause or contribute in any way to the condition for which you treated?” he
stated: “Yes.” Dr. Tamadon also noted, “It is possible to suffer a disc herniation from the
incident with bending [and] lifting. It is also possible to exacerbate a preexisting condition from
such incident.” He also responded affirmatively when asked whether appellant’s subjective
complaints were confirmed by the MRI scan and electromyogram.
In a decision dated June 15, 2007, the hearing representative affirmed the July 17, 2006
decision, finding that the medical evidence did not establish that appellant’s back condition was
causally related to employment factors.
On March 11, 2008 appellant, through her attorney, requested reconsideration.
In a July 11, 2007 report, Dr. Melin diagnosed posterior lumbar interbody fusion at
L5-S1 and postlaminectomy syndrome. He had little else to offer appellant from a neurological
standpoint other than consideration of a spinal cord stimulator trial.
In an August 20, 2007 deposition, Dr. Melin noted that he first saw appellant on June 5,
2006 at which time she complained of back and right leg pain. Appellant told him that she had
been lifting at work. Dr. Melin stated that appellant’s MRI scan revealed a disc herniation at L5S1 and her “symptoms were completely consistent with lumbar radiculopathy. Appellant
underwent a right L5-S1 hemilaminotomy and microdiscectomy on July 14, 2006. Dr. Melin
indicated that she had residuals of pain after the surgery and underwent a spinal fusion at the L5S1 level in early 2007. Since that time, appellant had residual complaints of back pain.
Dr. Melin did not believe that she had reached maximum medical improvement. He was not
aware of any specific release to return to work. In response to a question as to whether the
December 28, 2005 incident, described as pulling a bucket of mail and feeling a pull in
appellant’s back, could have caused the L5-S1 disc herniation, Dr. Melin replied, “Yes.” When
counsel asked Dr. Melin if her job duties of casing mail for three to four hours a day, during
which time her condition worsened, changed his opinion that the December 2005 incident caused
her injury, he replied, “No.”
By decision dated June 5, 2008, the Office found that the medical evidence was
insufficient to establish that appellant’s lumbar spine condition was causally related to her
employment.

3

LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,3 including that she is an employee within the meaning of the
Act4 and that she filed her claim within the applicable time limitation.5 The employee must also
establish that she sustained an injury in the performance of duty as alleged and that her disability
for work, if any, was causally related to the employment injury.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The Board finds that appellant has not submitted sufficient medical evidence in support
of her claim that her back condition is causally related to her work duties. None of the
physicians provide rationalized medical opinion evidence relating her lumbar condition to her
employment factors.

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
4

See M.H., 59 ECAB ___ (Docket No. 0-8-120, issued April 17, 2008); Emiliana de Guzman (Mother of Eipedio
Mercado, 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ____ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231
(1954); see 5 U.S.C. § 8122.
6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1154 (1989).
7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

Dr. Tamadon provided epidural injections on April 18 and May 5, 2006. He responded to
a question set forth by counsel concerning whether the December 28, 2005 injury or prolonged
standing at work following her to light duty, or both, caused or contributed to her back condition.
Dr. Tamadon reported “Yes.” From this one word answer, the Board is unable to determine
what he thought caused appellant’s back condition. In the same form, Dr. Tamadon indicated
that it was “possible to suffer a disc herniation from an incident with bending and lifting and that
it was also possible” to exacerbate a preexisting condition from such incident. He failed to
provide a well-rationalized opinion on causal relation based on a complete factual and medical
background of the employee and by medical rationale explaining the nature of the relationship
between the diagnosed back condition and the employment factors identified by appellant.8
Dr. Tamadon only noted that it was “possible” that appellant’s condition was causally related to
her work activities. The speculative nature of his opinion diminishes its probative value.9
Dr. Melin’s opinion is also insufficient to establish that appellant’s return to work caused
or aggravated her lumbar disc herniation. He stated that the December 28, 2005 lifting incident
could have caused appellant’s back condition. Dr. Melin did not specifically state that
appellant’s lumbar condition was caused by her duties upon her return to work. Furthermore, he
did not provide sufficient explanation in addressing the cause of appellant’s lumbar disc
herniation. Dr. Melin merely indicated that a connection “could have” happened. Although he
discussed his treatment of appellant, he did not provide a rationalized explanation as to how her
disc herniation was causally related to her duties following her return to work.
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed condition and
employment.10 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by her as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.11 Appellant failed to submit such evidence and therefore failed
to discharge her burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury causally
related to her federal employment, as alleged.

8

Id.

9

See Kathy Kelley, 55 ECAB 206 (2004).

10

Patricia J. Glenn, 43 ECAB 159 (2001).

11

Robert Broome, 55 ECAB 339 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 5, 2008 is affirmed.
Issued: July 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

